DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a as being anticipated by Porter, et al. [US 2018/0137299].
As per claim 1:	Porter teach a memory sub-system comprising: 
at least one memory component to store a public key of a public/private key pair; and [Porter: 0040-0041; e.g. key pair, key types may be from various algorithms]
a processing device, operatively coupled with the at least one memory component [Porter: 0005; the root enclave and component enclaves form an enclave pod. Includes corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on computer storage devices], to perform operations comprising: 
receiving, from a host system, a key manifest [Porter: 0042-0043; key manifest can be given the broadest reasonable interpretation (BRI) as including a record of key(s) or key pair] and a digital signature, the digital signature being generated based on the key manifest using a private key corresponding to the public/private key pair [Porter: Para 0044-0045; the component enclave 120 sends to the root enclave 110 its manifest with the role, its own component ECDH public key (cDH-pub) and ECIES public key (cIES_Pub). After receiving this request, issuing a challenge, and sends a packet to the component enclave 120 the packet includes the root's own Root ECDH public key (rDSA_pub), a challenge, and combination of ECDSA public key and the challenge, signed by the root enclave 110 ECDSA private key (rDSA_priv). Thus, the digital signature was generated based on the key manifest (keys or key pair) using the private key or key pairs. See also 0048], the key manifest comprising one or more verification keys; [Porter: 0045-0047; part of the packet includes the key manifest, which includes keys like ECDH public key, ECDSA public key, ECDSA private key, public ECIES key. See also 0049, 0069]
verifying the digital signature using a public key of the public/private key pair; [Porter: 0046; validates the signature with the root public ECDSA key that is part of the package]
storing the key manifest in a persistent storage component [Porter: 0082; e.g. ROM, flash memory, non-volatile memory] in response to successful verification of the digital signature; and [Porter: 0047; validates the signature with the component enclave 110 public ECIES key, verifies the attestation statement, and verifies the role against a known component manifest. After completion, the root enclave 110 stores the component enclave 120 public ECDH key (cDH_pub) and ECIES key (cIES_pub) together with the component enclave 120 role in the POD manifest]
utilizing the one or more verification keys in one or more verification operations based on the key manifest being stored in the persistent memory component. [Porter: 0048-0050; verification key refers to one of certified keys (e.g. DH/IES or ECDH) where each component enclave has an ECDH key-pair and an EC-IES key-pair that is certified by the ECDSA key of the root enclave. Each of the enclaves ensures that the peer's ECDH key is certified by the same ECDSA key. As such, the verification key is utilized for verification operation based on the key manifest]
Claim 2:  Porter: 0047, 0062; discussing the memory sub-system of claim 1, wherein the storing of the key manifest in the persistent storage component comprises replacing one or more previously stored verification keys with the one or more verification keys.
Claim 3:  Porter: 0049, 0069; discussing the memory sub-system of claim 1, wherein: the memory component comprises an immutable storage component [Porter: 0082; e.g. ROM, flash memory, non-volatile memory]; the public key corresponds to a key manifest verification key.
Claim 4:  Porter: 00082; discussing the memory sub-system of claim 3, wherein the immutable storage component comprises one of a read only memory (ROM) component, a one-time programmable (OTP) circuit, an e-fuse, or a dedicated hardware component.
Claim 5:  Porter: 0047; discussing the memory sub-system of claim 1, wherein the operations further comprise validating the key manifest prior to utilizing the one or more verification keys in a verification operation.
[fingerprint, per BRI, can be a signature]; discussing the memory sub-system of claim 5, wherein the validating of the key manifest comprises validating a digital fingerprint associated with the key manifest.
Claim 7:  Porter: 0032, 0039; discussing the memory sub-system of claim 1, wherein the key manifest further comprises one or more of a security version, a product identifier, a product variant, and a key type.
Claim 8:  Porter: 0044-0047; discussing the memory sub-system of claim 7, wherein the operations further comprise: validating the security version of the key manifest; validating the product identifier and the product variant of the key manifest; and validating the key type of the one or more verification keys included in the key manifest.
Claim 9:  Porter: 0046-0047; discussing the memory sub-system of claim 8, wherein the validating of the security version of the key manifest comprises comparing the security version to a current security version associated with a previously stored key manifest.
Claim 10:  Porter: 0082 [persistent memory includes flash memory which nonvolatile and flash memory, e.g. NAND or NOR memory]; discussing the memory sub-system of claim 1, wherein the persistent memory component comprises one of: a negative-and (NAND) type memory component, a negative-or (NOR) memory component, a one-time programmable (OTP) circuit, or an e-fuse.
As per claim 11:	Porter teach a method comprising: 
receiving, at processing device of a memory sub-system, from a host system, a key manifest [Porter: 0042-0043; key manifest can be given the broadest reasonable interpretation (BRI) as including a record of key(s) or key pair] and a digital signature, the digital signature being generated based on the key manifest using a private key corresponding to a key pair, the key pair comprising the private key and a public key stored in an immutable storage component of the processing device [Porter: Para 0044-0045; the component enclave 120 sends to the root enclave 110 its manifest with the role, its own component ECDH public key (cDH-pub) and ECIES public key (cIES_Pub). After receiving this request, issuing a challenge, and sends a packet to the component enclave 120 the packet includes the root's own Root ECDH public key (rDSA_pub), a challenge, and combination of ECDSA public key and the challenge, signed by the root enclave 110 ECDSA private key (rDSA_priv). Thus, the digital signature was generated based on the key manifest (keys or key pair) using the private key or key pairs. See also 0048], the key manifest comprising one or more verification keys; [Porter: 0045-0047; part of the packet includes the key manifest, which includes keys like ECDH public key, ECDSA public key, ECDSA private key, public ECIES key. See also 0049, 0069]
verifying the digital signature using a public key of the public/private key pair; [Porter: 0046; validates the signature with the root public ECDSA key that is part of the package] 
storing the key manifest in a persistent storage component [Porter: 0082; e.g. ROM, flash memory, non-volatile memory] in response to successful verification of the digital signature; and [Porter: 0047; validates the signature with the component enclave 110 public ECIES key, verifies the attestation statement, and verifies the role against a known component manifest. After completion, the root enclave 110 stores the component enclave 120 public ECDH key (cDH_pub) and ECIES key (cIES_pub) together with the component enclave 120 role in the POD manifest]
utilizing the one or more verification keys in one or more verification operations based on the key manifest being stored in the persistent memory component. [Porter: 0048-0050; verification key refers to one of certified keys (e.g. DH/IES or ECDH) where each component enclave has an ECDH key-pair and an EC-IES key-pair that is certified by the ECDSA key of the root enclave. Each of the enclaves ensures that the peer's ECDH key is certified by the same ECDSA key. As such, the verification key is utilized for verification operation based on the key manifest] 
Claim 12:  Porter: 0047, 0062; discussing the method of claim 11, wherein the storing of the key manifest in the persistent storage component comprises replacing one or more previously stored verification keys with the one or more verification keys.
Claim 13:  Porter: 0046-0047 [fingerprint, per BRI, can be a signature]; discussing the method of claim 11, further comprising validating a digital fingerprint associated with the key manifest prior to utilizing the one or more verification keys in the one or more verification operations.
Claim 14:  Porter: 0046-0047; discussing the method of claim 11, further comprising validating of a security version of the key manifest by comparing the security version to a current security version associated with a previously stored key manifest.
Claim 15:  Porter: 0082 [persistent memory includes flash memory which nonvolatile and flash memory, e.g. NAND or NOR memory]; discussing the method of claim 11, wherein the persistent memory component comprises one of: a negative-and (NAND) type memory component, a negative-or (NOR) memory component, a one-time programmable (OTP) circuit, or an e-fuse.
Claim 16:  Porter: 0032, 0039; discussing the method of claim 11, wherein the key manifest further comprises one or more of: a security version, a product identifier, a product variant, and a key type.
.

3.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Smith [US 7,571,315].
As per claim 18:	Smith teach a memory sub-system comprising: 
at least one memory component to store a set of key manifest verification keys; and [Smith: col.7, line 5-6]
a processing device, operatively coupled with the at least one memory component [Smith: col.7, line 11-20], to perform operations comprising: 
receiving, from a host system, a key manifest and a digital signature, the digital signature being generated based on the key manifest using a private key corresponding to a public/private key pair [Smith: col.3, line 7-20; the “key manifest” can broadly be given the BRI as the manifest, which may include a hash value of the other file and an identification of the key used to sign the manifest. Using the identified key, a signature may be generated on the manifest. See also col.5, line 42-47; private key is used to generate a signature on the manifest and an identification (such as a hash or the key value itself) of the public key component may be comprised by the manifest], the key manifest specifying a first key manifest verification key from the set of key manifest verification keys to be revoked; [Smith: col.5, line 55-67; When a trusted key employed by a software module is compromised or suspected of compromise, a revocation manifest may be generated. The revocation manifest may be associated with the module by way of a hash value of the module comprised by the manifest. The module may read from the manifest an identification of the key used to sign the manifest, such as the public key component or a hash of the public key component of the signing key. As such, the “first key manifest verification key” can broadly be the revocation manifest as this is associated by a hash value comprised by the manifest (key manifest)]
verifying the digital signature using a public key of the public/private key pair; and [Smith: col.2, line 60-67]
based on successful verification of the digital signature, revoking the first key manifest verification key. [Smith: col.7, line 31-36; a software module may verify the manifest signature and confirm the association of the signature key with a trusted source. If the trusted source key is among the backup keys embedded in the module, the module may revoke trust in the compromised key and assign trust to the trusted key]
Claim 19:  Smith: col.5, line 31-39; discussing the memory sub-system of claim 18, wherein the revoking of the first key manifest verification key comprises updating a revocation map to indicate that the first key manifest verification key has been revoked.
Claim 20:  Smith: col.6, line 46; discussing the memory sub-system of claim 18, wherein: the at least one memory component comprises at least one of a read only memory (ROM) component, a one-time programmable (OTP) circuit, an e-fuse, or a dedicated hardware component; and the public key comprises a second key manifest verification key from the set of key manifest verification keys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435